DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
3.	Claims filed 9-28-2022.  Claim 2 canceled.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, 5-14, 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Hong 2019/0238974

Regarding claim 1, Hong discloses an air-pulse generating device (air pulse generating element 20, Fig 3, Abstract, para [22]), comprising: a membrane structure (Fig 3, membrane 205, para [22]) and a valve structure  (valves 201/202, para [23]) formed in a first layer (Fig 3 shows a valve 201/202 formed on a first layer/layer 3);
 a cover structure (Fig 3, front faceplate 206, para [22-23]), wherein a chamber (chamber 208, para [22]) is formed between the membrane structure (205), the valve structure (201/202) and the cover structure (front faceplate 206); 
 wherein an air wave vibrating at an operating frequency (Fig 3, the membrane 205 move upward or move downward produces an air wave at an operating frequency) is formed within the chamber (chamber 208)
wherein the valve structure is configured to be actuated to perform an open-and-close movement to form at least one opening on the first layer (Fig 3 shows the valve 201 moves to seal the opening 211 formed on the first layer which is layer 3.  There is an opening at layer 3/first layer as shown in Fig 3);
the at least one opening connects air inside the chamber with air outside the chamber (Figs 3-4 opening 211/212/213/214, para [23]); 
wherein the open-and-close movement is synchronous with the operating frequency (Para [25] discloses the membrane 205 is controlled in response to a membrane driving voltage to either move upward or move downward.  The valve control signal G and H are configured to control the valves 201-204 to perform an open-and-closes movement, and the membrane driving voltage is configured  to drive the membrane to perform an up-and-down movement.  Para [26-27] discloses a pulse cycle 114a begins at a status of G=1 and H=0.  If the membrane driving voltage drives the membrane 205 moves upward during the pulse cycle 114a and if the membrane driving voltage devices the membrane 205 to move downward during the pulse cycle 114a; Fig 5 discloses the hexagons within the timing diagram of the valve control signals G, H represents that the corresponding valve(s) is opened, i.e. G=1 or H=1, and straight lines within the timing 476 diagram of the valve control signals G, H represented that the corresponding valve(s) is closed, i.e., G=0 or H=0.  The valve control signals G, H and the membrane driving voltage V.sub.MBN are mutually synchronized).
wherein the at least one opening is formed spatially on the first layer at a location (Fig 3 shows the at least one opening is formed spatially on the first layer/layer 3) where a peak of the air wave is achieved (para [25] and Fig 3 discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased).
Regarding claim 3, Hong discloses the air-pulse generating device of claim 1, wherein the peak of the air wave is in terms of air pressure (para [25] and Fig 3 discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased).
Regarding claim 5, Hong discloses the air-pulse generating device of claim 1, wherein a first opening (Fig 3 a first opening 211) is formed by a first side wall (Fig 3 a first side wall/layer 1, para [22-23]) and a second opening (Fig 3 a second opening 212) is formed by a second side wall (a second side wall/layer 5).
Regarding claim 6, Hong discloses the air-pulse generating device of claim 1, wherein the valve structure comprises a first valve portion (Fig 3 the first valve portion 201, para [33]) and a second valve portion (212), configured to be actuated to form the at least one opening (Fig 3, openings 211/212).
Regarding claim 7, Hong discloses the air-pulse generating device of claim 1, wherein the valve structure forms the at least one opening at a center location between a first side wall and a second side wall (Fig 3 valve 201 opening at a center is where opening adjacent to element 221 between a first side wall and a second side wall/front and back of left/right of layer 1 and 5).
 the cover structure (front face plate 206) comprises the first side wall (the first side wall/right layer 1) and the second side wall (the second side wall/left layer 1).

Regarding claim 8, Hong discloses an air-pulse generating device (air pulse generating element 20, Fig 3, Abstract, para [22]), comprising:
 a membrane structure (Fig 3 membrane 205, para [22]) and a valve structure (a valve 201/202) formed in a first layer (Fig 3 shows a valve 201/202 formed on a first layer/layer 3);
a cover structure (Fig 3, front faceplate 206, para [22-23]), wherein a chamber (chamber 208, para [22]) is formed between the membrane structure (205),  the valve structure (201/202) and the cover structure (front faceplate 206); 
wherein an air wave vibrating at an operating frequency Fig 3, the membrane 205 move upward or move downward produces an air wave at an operating frequency) is formed within the chamber (chamber 208);
wherein the valve structure is configured to be actuated to perform an open-and-close movement to form at least one opening on the first layer (Fig 3 shows the valve 201 moves to seal the opening 211 formed on the first layer which is layer 3.  There is an opening at layer 3/first layer as shown in Fig 3);
the at least one opening connects air inside the chamber with air outside the chamber (Figs 3-4 opening 211/212/213/214, para [23]);
wherein the open-and-close movement is synchronous with the operating frequency (Para [25] discloses the membrane 205 is controlled in response to a membrane driving voltage to either move upward or move downward.  The valve control signal G and H are configured to control the valves 201-204 to perform an open-and-closes movement, and the membrane driving voltage is configured  to drive the membrane to perform an up-and-down movement.  Para [26-27] discloses a pulse cycle 114a begins at a status of G=1 and H=0.  If the membrane driving voltage drives the membrane 205 moves upward during the pulse cycle 114a and if the membrane driving voltage devices the membrane 205 to move downward during the pulse cycle 114a; Fig 5 discloses the hexagons within the timing diagram of the valve control signals G, H represents that the corresponding valve(s) is opened, i.e. G=1 or H=1, and straight lines within the timing 476 diagram of the valve control signals G, H represented that the corresponding valve(s) is closed, i.e., G=0 or H=0.  The valve control signals G, H and the membrane driving voltage V.sub.MBN are mutually synchronized).
wherein the at least one opening is formed on the first layer (Fig 3 shows the at least one opening is formed spatially on the first layer/layer 3) within an interval during which a peak of the air wave is achieved para [25] and Fig 3 discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased).
Regarding claim 9, Hong discloses the air-pulse generating device of claim 8, wherein the peak of the air wave is in terms of air pressure (para [25] and Fig 3 discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased).
Regarding claim 10, Hong discloses the air-pulse generating device of claim 8, wherein the valve structure forms a first opening during a first interval within an operating cycle (para [30] discloses G and H are configured to control the valves 201-204 to perform an open-and-close movement; when the valves to be opened, denoted as “G=1” and the valves to be closed, denoted as “H=0”, and para [31] discloses the air-pulse generating element 20 are tabulated in table 1:  Up and down movement of membrane and status of valves at beginning of pulse cycle);
the valve structure forms a second opening during a second interval within the operating cycle (para [30] discloses G and H are configured to control the valves 201-204 to perform an open-and-close movement; when the valves to be opened, denoted as “G=1” and valves to be closed, denoted as “H=0”, and para [31] discloses the air-pulse generating element 20 are tabulated in table 1: Up and down movement of membrane and status of valves at beginning of pulse cycle);
 the operating cycle is corresponding to the operating frequency (para [28] discloses during the pulse cycle 114a beginning at the status of G=1 and H=0, i.e. the valves 201, 204 being opened and the valves 202, 203 being closed, the membrane movement direction corresponding of the membrane 205 would be substantially the same as the air pulse direction).
Regarding claim 11, Hong discloses the air-pulse generating device of claim 10, wherein the operating cycle is a reciprocal of the operating frequency (reciprocal means the operating frequency equal 1 over operating cycle, wherein the operating cycle is a period; by definition 1/T(period).  The term comprises 1/T(period) is the pulse cycle).
Regarding claim 12, Hong discloses the air-pulse generating device of claim 10, wherein the first interval and the second interval are non-overlapped (the upward and downward movement of the membrane are non-overlapped).
Regarding claim 13, Hong discloses the air-pulse generating device of claim 10, wherein the first opening is formed within the first interval during which a first peak of the air wave is achieved (Para [23] discloses the valve 201 is controlled in response to a valve control signal G to move upward to seal the opening 211, Fig 5, a pulse cycle 114a begins at a status of G=1 and H=0, if the membrane 205 moves upward from back to front, the air is pushed from the front sub-chamber 208_f to a front through the opening 214; therefore, a positive air pulse in a back to front direction is generated; para [25] discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased)
the second opening is formed within the second interval during which a second peak of the air wave is achieved (Para [25] discloses when the membrane 205 moves downward, the instantaneous back air pressure of the back sub-chamber 208_b is increased).
Regarding claim 14, Hong discloses the air-pulse generating device of claim 10, wherein the first opening is formed at a first location within the first interval (Fig 5, para [26-27] discloses G=1 or H=1 when the valve is opened and G=0 or H=0 when the valve is closed, 
Para [23] discloses the valve 201 is controlled in response to a valve control signal G to move upward to seal the opening 211, Fig 5, a pulse cycle 114a begins at a status of G=1 and H=0, if the membrane 205 moves upward from back to front, the air is pushed from the front sub-chamber 208_f to a front through the opening 214; therefore, a positive air pulse in a back to front direction is generated);
during which a first air pressure of the air wave corresponding to the first location within the chamber is greater than a certain pressure (when the membrane moves upward, and instantaneous from air pressure of the front sub-chamber 208_f is increased, para [25]);
the second opening is formed at a second location within the second interval (the valve 202 is controlled in response to a valve control signal H to move downward to seal the opening 212; if the membrane moves downward from front to back, the air is pulled from the front environment to the front sub-chamber 208_f through the opening 211 and pushed from the back sub-chamber 208_b to the back environment through the opening 214, and therefore a negative air pulse is generated, para [26-27]);
during which a second air pressure of the air wave corresponding to the second location within the chamber is greater than the certain pressure (when the membrane 205 moves downward, the instantaneous front air pressure of the front sub-chamber 208_f is decreased and the instantaneous back air pressure of the back sub-chamber 208_b is increased, para [25]).

Regarding claim 19,  Hong discloses a sound producing method, applied in an air-pulse generating device (air pulse generating element 20, Fig 3, Abstract, para [22]), comprising a membrane structure (Fig 3, membrane 205, para [22]) and a valve structure (valves 201/202, para [23]) formed in a first layer (Fig 3 shows a valve 201/202 formed on a first layer/layer 3), the method comprising: 
forming an air wave (Fig 3, the membrane 205 move upward or move downward produces an air wave) within a chamber (208), 
wherein the air wave vibrates at an operating frequency (Fig 3, the membrane 205 move upward or move downward produces an air wave at an operating frequency), and the chamber (208) is formed within the air-pulse generating device; and
forming at least one opening on the first layer of the air-pulse generating device spatially on the first layer at a location (Fig 3 shows the at least one opening is formed spatially on the first layer/layer 3) where a peak of the air wave is achieved (para [25] and Fig 3 discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased) and
 at an opening frequency, wherein the at least one opening connects air inside the chamber with air outside the chamber (Figs 3-4 opening 211/212/213/214, para [23]);
wherein the opening frequency is synchronous with the operating frequency (Para [25] discloses the membrane 205 is controlled in response to a membrane driving voltage to either move upward or move downward.  The valve control signal G and H are configured to control the valves 201-204 to perform an open-and-closes movement, and the membrane driving voltage is configured  to drive the membrane to perform an up-and-down movement.  Para [26-27] discloses a pulse cycle 114a begins at a status of G=1 and H=0.  If the membrane driving voltage drives the membrane 205 moves upward during the pulse cycle 114a and if the membrane driving voltage devices the membrane 205 to move downward during the pulse cycle 114a; Fig 5 discloses the hexagons within the timing diagram of the valve control signals G, H represents that the corresponding valve(s) is opened, i.e. G=1 or H=1, and straight lines within the timing 476 diagram of the valve control signals G, H represented that the corresponding valve(s) is closed, i.e., G=0 or H=0.  The valve control signals G, H and the membrane driving voltage V.sub.MBN are mutually synchronized).

Regarding claim 20, Hong discloses a sound producing method, applied in an air-pulse generating device comprising a membrane structure (Fig 3, membrane 205, para [22]) and a valve structure (valves 201/202, para [23]) formed in a first layer (Fig 3 shows a valve 201/202 formed on a first layer/layer 3);
 the method comprising: forming an air wave (Fig 3, the membrane 205 move upward or move downward produces an air wave) within a chamber (208), 
wherein the air wave vibrates at an operating frequency (Fig 3, the membrane 205 move upward or move downward produces an air wave at an operating frequency), and 
the chamber (chamber 208) is formed within the air-pulse generating device; and forming at least one opening on the first layer (Fig 3 shows the at least one opening is formed spatially on the first layer/layer 3) within an interval during which a peak of the air wave is achieved (para [25] and Fig 3 discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased), on the air-pulse generating device, and at an opening frequency (Fig 3 shows the valve 201 moves to seal the opening 211.  There is an opening at layer 3/first layer as shown in Fig 3);
 wherein the at least one opening connects air inside the chamber with air outside the chamber (Figs 3-4 opening 211/212/213/214, para [23]);
wherein the opening frequency is synchronous with the operating frequency (Para [25] discloses the membrane 205 is controlled in response to a membrane driving voltage to either move upward or move downward.  The valve control signal G and H are configured to control the valves 201-204 to perform an open-and-closes movement, and the membrane driving voltage is configured  to drive the membrane to perform an up-and-down movement.  Para [26-27] discloses a pulse cycle 114a begins at a status of G=1 and H=0.  If the membrane driving voltage drives the membrane 205 moves upward during the pulse cycle 114a and if the membrane driving voltage devices the membrane 205 to move downward during the pulse cycle 114a; Fig 5 discloses the hexagons within the timing diagram of the valve control signals G, H represents that the corresponding valve(s) is opened, i.e. G=1 or H=1, and straight lines within the timing 476 diagram of the valve control signals G, H represented that the corresponding valve(s) is closed, i.e., G=0 or H=0.  The valve control signals G, H and the membrane driving voltage V.sub.MBN are mutually synchronized).
wherein the at least one opening is formed spatially on the first layer at a location (Fig 3 shows the at least one opening is formed spatially on the first layer/layer 3) where a peak of the air wave is achieved (para [25] and Fig 3 discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased).
Regarding claim 21, Hong discloses the sound producing method of claim 20, wherein the step of forming the at least one opening comprises: forming a first opening during a first interval within an operating cycle (para [30] discloses G and H are configured to control the valves 201-204 to perform an open-and-close movement; when the valves to be opened, denoted as “G=1” and the valves to be closed, denoted as “H=0”, and para [31] discloses the air-pulse generating element 20 are tabulated in table 1:  Up and down movement of membrane and status of valves at beginning of pulse cycle);
forming a second opening during a second interval within the operating cycle; wherein the operating cycle is corresponding to the operating frequency (para [30] discloses G and H are configured to control the valves 201-204 to perform an open-and-close movement; when the valves to be opened, denoted as “G=1” and valves to be closed, denoted as “H=0”, and para [31] discloses the air-pulse generating element 20 are tabulated in table 1: Up and down movement of membrane and status of valves at beginning of pulse cycle);
 the operating cycle is corresponding to the operating frequency (para [28] discloses during the pulse cycle 114a beginning at the status of G=1 and H=0, i.e. the valves 201, 204 being opened and the valves 202, 203 being closed, the membrane movement direction corresponding of the membrane 205 would be substantially the same as the air pulse direction).
Regarding claim 22, Hong discloses sound producing method of claim 21, wherein the operating cycle is a reciprocal of the operating frequency (reciprocal means the operating frequency equal 1 over operating cycle, wherein the operating cycle is a period; by definition 1/T(period).  The term comprises 1/T(period) is the pulse cycle).
Regarding claim 23, Hong discloses the sound producing method of claim 21, wherein the first interval and the second interval are non-overlapped (the upward and downward movement of the membrane are non-overlapped).

Regarding claim 24, the sound producing method of claim 21, wherein the step of forming the at least one opening comprises: forming the first opening within the first interval during which a first peak of the air wave is achieved (Para [23] discloses the valve 201 is controlled in response to a valve control signal G to move upward to seal the opening 211, Fig 5, a pulse cycle 114a begins at a status of G=1 and H=0, if the membrane 205 moves upward from back to front, the air is pushed from the front sub-chamber 208_f to a front through the opening 214; therefore, a positive air pulse in a back to front direction is generated; para [25] discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased);
forming the second opening within the second interval during which a second peak of the air wave is achieved (Para [25] discloses when the membrane 205 moves downward, the instantaneous back air pressure of the back sub-chamber 208_b is increased).

Regarding claim 25, the sound producing method of claim 21, wherein the step of forming the at least one opening comprises: forming the first opening at a first location within the first interval (Fig 5, para [26-27] discloses G=1 or H=1 when the valve is opened and G=0 or H=0 when the valve is closed, 
Para [23] discloses the valve 201 is controlled in response to a valve control signal G to move upward to seal the opening 211, Fig 5, a pulse cycle 114a begins at a status of G=1 and H=0, if the membrane 205 moves upward from back to front, the air is pushed from the front sub-chamber 208_f to a front through the opening 214; therefore, a positive air pulse in a back to front direction is generated);
 during which a first air pressure of the air wave corresponding to the first location within the chamber is greater than a certain pressure (when the membrane moves upward, and instantaneous from air pressure of the front sub-chamber 208_f is increased, para [25]);
forming the second opening at a second location within the second interval (the valve 202 is controlled in response to a valve control signal H to move downward to seal the opening 212; if the membrane moves downward from front to back, the air is pulled from the front environment to the front sub-chamber 208_f through the opening 211 and pushed from the back sub-chamber 208_b to the back environment through the opening 214, and therefore a negative air pulse is generated, para [26-27]);
during which a second air pressure of the air wave corresponding to the second location within the chamber is greater than the certain pressure (when the membrane 205 moves downward, the instantaneous front air pressure of the front sub-chamber 208_f is decreased and the instantaneous back air pressure of the back sub-chamber 208_b is increased, para [25]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Liang 10,425,732

Regarding claim 4, Hong does not disclose the air-pulse generating device of claim 1, wherein the peak of the air wave is in terms of air velocity. 
Liang teaches the air-pulse generating device of claim 1, wherein the peak of the air wave is in terms of air velocity (the plurality of air pulses is in terms of a sound pressure level (SPL) or an air mass velocity, Col 2, line 58-62; col 4 lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the peak of the air wave is in terms of air velocity in Hong’s invention as taught by Liang, in order to improve the performance of resulting speaker, see Liang’s col 2 lines 10-12.

8.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Barzen 2017/0041708

Regarding claim 15, Hong does not disclose the claimed limitation of claim 15.
Barzen teaches the claimed limitation of claim 15, wherein the membrane structure comprises a first membrane portion (Fig 5c/5d membrane 152, para [59]),
the first membrane portion has a first slit (para [59] teaches membrane 153 may include holes or slits), and the first slit is disposed at a location where an air-pressure node of air pressure of the air wave is achieved (para [55, 59] teaches membrane may include ventilation holes or slits in the center or around edge of membrane; the slits would inherently create a pressure node because air is able to pass through the holes/slits during pumping of membrane, para [55]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Barzen’s invention, in order to produce greater oscillations of the membrane or pumping structure.  See Barzen’s para [36].
Regarding claim 16, Hong does not disclose the claimed limitation of claim 16.
Barzen teaches the claimed limitation of claim 16, wherein the first slit is located a quarter of a width of the chamber from a first side wall or second side wall of the cover structure or at a center location between the first side wall and the second side wall (Para [59] teaches membrane may include ventilation holes or slits in the center).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Barzen’s invention, in order to produce greater oscillations of the membrane or pumping structure.  See Barzen’s para [36].
Regarding claim 17, Hong does not disclose the claimed limitation of claim 17.
Barzen teaches the claimed limitation of claim 17, wherein the cover structure comprises a top plate disposed parallel to the membrane structure (Figs 6a/6b a top plate/an upper backplate 174 disposed parallel to the membrane 172);
 the top plate has a vent opening (Figs 6a/6b the top plate/the upper backplate 174 has a vent opening/perforations, para [51, 55]) and
 the vent opening is disposed near a location where an air-pressure node of air pressure of the air wave is achieved (Figs 6a/6b shows the membrane 172 moves toward the upper backplate 174 and the upper backplate comprises vent opening/perforations where the arrow passing through the upper backplate 174, para [62]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Barzen’s invention, in order to produce greater oscillations of the membrane or pumping structure.  See Barzen’s para [36].
Regarding claim 18, Hong discloses the air-pulse generating device of claim 17, wherein the vent opening is located a quarter of a width of the chamber from a first side wall or second side wall of the cover structure or at a center location between the first side wall and the second side wall
when the vent opening is located at second side wall of the cover structure (Fig 3 vent opening 211 is located at second side wall of the cover structure/left of layer 1 of the front faceplate 206).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1, 8, 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17/553806.   This is a provisional nonstatutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant Application 17/553808
Application 17/553806
Claim 1.  An air-pulse generating device, comprising:
 a membrane structure and a valve structure formed in a first layer; a cover structure,
 wherein a chamber is formed between the membrane structure, the valve structure and the cover structure;
 wherein an air wave vibrating at an operating frequency is formed within the chamber; 
wherein the valve structure is configured to be actuated to perform an open-and-close movement to form at least one opening on the first layer, 
the at least one opening connects air inside the chamber with air outside the chamber; 
wherein the open-and-close movement is synchronous with the operating frequency; 
wherein the at least one opening is formed spatially on the first layer at a location where a peak of the standing air wave is achieved. 

Claim 1.  An air-pulse generating device, comprising:
a membrane structure and a valve structure;
a first side wall and a second side wall; and
a cover structure, wherein a chamber is formed between the membrane structure,
the valve structure, the first side wall, the second side wall and the cover structure;
 wherein an air wave at an operating frequency is formed between the first side wall and the second side wall within the chamber;
wherein the air wave propagates along with a direction parallel to the membrane structure between the first side wall and the second side wall within the chamber;
    wherein the valve structure is configured to be actuated to perform an open-and-close movement to form at least one opening,
     the at least one opening connects air inside the chamber with air outside the chamber;
wherein the open-and-close movement is synchronous with the operating frequency;
                wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave.

Claim 19.  A sound producing method, applied in an air-pulse generating device comprising a membrane structure and a valve structure formed
in a first layer, the method comprising: forming an air wave within a chamber, wherein the- air wave vibrates at an operating frequency, and the chamber is formed within the air-pulse generating device; and
forming at least one opening on the first layer of the air-pulse generating device
spatially on the first layer at a location where a peak of the air wave is achieved and at an opening frequency, wherein the at least one opening connects air inside the chamber with air outside the chamber; 
wherein the opening frequency is synchronous with the operating frequency.



Claim 17.  A sound producing method, applied in an air-pulse generating device comprising a first side wall and a second side wall, the method comprising:        
                  forming an air wave propagating along with a direction parallel to the membrane structure between the first side wall and the second side wall
within a chamber,
  wherein the air wave vibrates at an operating frequency, and the chamber is formed within the air-pulse generating device; and 
   forming an at least one opening on the air-pulse generating device at an opening
frequency, wherein the at least one opening connects air inside the chamber with air outside the chamber;
wherein the opening frequency is synchronous with the operating frequency;
 wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave.





Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653